             Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 1 of 15


                                                                                                                                                       (i)
                            ( ·




 Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



                                         UNITED STATES DISTRICT COURT
                                                                              for the
                                                           Middle            Distri~of    Pennsylvania
                                                                   Civil
                                                                    - - - - Division

                                                                                 )       Case No.      t ✓-· r2o - C,,ll 21/2✓         ,-J



Dolphus Fudge                                                                   )                   (to be filled In by the Clerk's Office)
                                                                                )
                             Plaintiff(s)
(Write the fall name ofeach plaintiffwho is filing this complaint.
                                                                                )
If the names ofall the plaintiffs cannot flt In the space above,                )
please write "see al/ached" in the space and a/lach an additional               )
page with the full list ofnames.)                                               )
                                   -v-                                          )
                                                                                )                                           FILED
                                                                                )                                         SCRANTo,
                                                                                )
Robert Marsh "see attached"                                                     )                                            Nov 12 2020
                            Defendant(s)                                        )
(Write the full name ofeach defendant who Is being sued. Ifthe                  )
names of all the defendants cannot flt In the space above, please               )
write "see al/ached" In the space and allach an additional page
with the full list ofnames. Do not include addresses here.)



                                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                               (Prisoner Complaint)


                                                                             NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

   In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   fonna pauperis.




                                                                                                                                             Page I of II
            Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 2 of 15




Pro Se 14 (Rev. ]2/16) Complaint for Violation of Civil Rights (Prisoner)


J.        The Parties to This Complaint

          A.         The PlaintitT(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                             Dolphus Otis Fudge
                           All other names by which
                           you have been known:
                           ID Number                                        #NJ-9867
                           Current Institution                              SCI-Benner Township
                           Address                                          301 Institution Drive
                                                                            Bellefonte,        _P_a_ _ _16_8_2_3_ _ _ __
                                                                                         City                   State             Zip Code

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (if known) and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed.

                    Defendant No. l
                        Name                                                Robert Marsh .~----- ,.-_-~_-- · =..-~ · :.
                        Job or Title (if known)                             Superintendent
                        Shield Number
                        Employer                                            Pennsylvania Dept. of Corrections
                        Address                                             301 Institution Drive
                                                                            Bellefonte         Pa       16823
                                                                                        City                   State              Zip Code

                                                                        fl Individual capacity           [Kl Official capacity
                    Defendant No. 2
                        Name                                           Dr. Jeffrey Boland
                        Job or Title (if known)                        Medical Administrator
                        Shield Number
                        Employer                                       Contracted by The PA-DOC
                        Address                                        301 Institution Drive
                                                                       Bellefonte         Pa                              16823
                                                                                        City               --,-s,-a,-e-           Zip Code
                                                                             ...J Individual capacity    ~ Official capacity



                                                                                                                                         Page2 of l 1
      Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 3 of 15



                  Attachment to page #3 of 11 Defendant's list



Shift Commander 1st Shift
John Doe's working 1st shift on 5/21/2019.
Sergeants and or Lietenant's
John Doe's working 1st shift on 5/21/2019.
Correctional Officers
John Doe's working 1st Shift on Housing Unit GA on 5/21/2019.
            Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 4 of 15




Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

                     Defendant No. 3
                            Name                                            Dr. Kevin Coleman
                            Job or Title (if known)                         Prison Doctor
                            Shield Number
                            Employer                                        Contracted by PA-DOC
                           Address                                          301 Institution Drive
                                                                            Bellefonte         Pa   16823
                                                                                       City
                                                                                               ----       State              Zip Code

                                                                            L [ndividual capacity EJ Official capacity
                     Defendant No. 4
                           Name                                             CRNP Eyer
                           Job or Title (ff known)                          Prison Nurse Practioner
                           Shield Number
                           Employer                                         Contracted by PA-OOC
                           Address                                          301 Institution Drive
                                                                            Bellefonte         Pa                  16823
                                                                                       City               State              Zip Code

                                                                            kl Individual capacity   [Kl Official capacity
II.       Basis for Jurisdiction

          Under 42 U .S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                     D Federal officials (a Bivens claim)
                     [ ] State or local officials (a§ 1983 claim)

         B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                    the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                    federal constitutional or statutory right(s) do you claim is.i:are being violated .by state or local officials?
                    Under the Eighth Amendment you are entitled to medical care for
                    "serious medical needs.



         C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                    are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                    officials?




                                                                                                                                   Pagc3 of II
      Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 5 of 15


                          Attachment for Page #4 of 11




     During the course of the search I was placed in handcuffs and told to stand
against the wall outside of my cell. During this time I had started a new
medication and wasn't use to the effects of it. I began to feel very dizzy and I
fainted and fell to the ground. Because of the restraints and being blacked out
I was unable to break my fall. As a result of this fall I broke my Distal
Fibula. This incident took place on Housing unit GA Cell 1015.
              Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 6 of 15




 Pm Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




           D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.
The Defendant's named in the above matter acted under "Color of Law" because
each and every one of them are either employed by the Pa.Department of
Corrections or are contracted by the Pa.Department of Corrections.


 JU.       Prisoner Status

           Indicate whether you are a prisoner or other confined person as follows (check all that apply):
          D           Pretrial detainee

          D           Civilly committed detainee

          D           Immigration detainee

          ~           Convicted and sentenced state prisoner

          D           Convicted and sentenced federal prisoner

          D           Other (explain)

IV.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          If the events giving rise to your claim arose outside an institution, describe where and when they arose.




                      NA

    B.    If the events giving rise to your cl~im arose in an jnstitution, describe whei_e arrgcfchen thCfl81F:frtg           the
On 5/21/19 at SCI-Benner Township the Prison was on a oc own.
course of the                     lockdown the prison was searched by prison officials for
contraband
                                        "See Attached"

                                                                                                                       Page4 of 11
       Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 7 of 15



                      Attachment Question C Page #5 of 11




     the injuries to my leg that were sustained during my fall. I received X-
Rays to my leg the next day 5/22/19 that indicated that I had a fracture and
medical refused to have me treated for 11 days.
             Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 8 of 15




 Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



          C.           What date and approximate time did the events giving rise to your claim(s) occur?
On 5/21/2019 on the 6 a.m. to 2 p.m. shift while the prison was bein~ searched.
On 5/22/2019 X-Rays were taken and it was discovered that I had a distal fibula
 fracture. A posterior short leg splint was applied to my right leg. Tylenol was
ordered for pain. On 6/2/2019 or 6/3/2019 approximately 11 days later I was
taken to the hospital for surgery where screws and plates were used to repair
          D.           What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                       Was anyone else involved? Who else saw what happened?)
I was given an increase in my normal medication and as a result while I was
handcuffed for a prison search I became extremely dizzy and fell unable to
control the fall I broke my leg. The prison's medical team refused to treat me
because I wouldn't sign a cash slip as payment for something that is an
emergency and by policy they are not allowed to charge for. I never ref used
treatment. The John Doe Prison guards on the housing unit and staff that were
present for the search saw the incident. The John Doe CO' s that were involved
with my cell search helped me off the ground and sat me on a table till medical
arrived.
 V.       Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         t~tment if any, you required and djd Qr didfot_nl_peiye.
On 5/21/2019 I broke my leg ~Dista    fibula Fracture). Fractures are suppose to
be set within 24 hours of the occurence. I waited 12 days until I was seen by a
Orthopedic Doctor at an outside hospital where he did immediate surgery. I was
denied access to medical treatment because of my inability to pay. I was in
serious pain for 12 days and placed on the top buck to sleep. Medical refused to
move me to a lower bunk. On the 12th day the orthopedic doctor preformed surgery
on my leg to repair the damage caused.



 VI.     Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.
Nominal damages in excess of $100,000.00 for violating my constitutional rights.
Compensatory Damages in excess of $100,000.00 for the physical damages and pa~n
and suffering that was caused by the refusal of treatment and the delay in
treamen t and surgery as a result .                .        .             .
Punitive Damages in excess of $100,000.00 for causing me pain a~d_suffering a~d
permenate damage to my leg from the surgery. I have a permanate inJury from this
incident that causes me pain and suffering.




                                                                                                                   Page 5   or II
              Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 9 of 15




 Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



 VIL      Exhaustion of Administrative Remedies Administrative Procedures

          The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
          with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
          in any jail, prison, or other correctional facility until such administrative remedies as are available are
          exhausted."

          Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
          exhausted your administrative remedies.


          A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                      ~      Yes

                     •      No

                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                      events giving rise to your claim(s).
I was incarcerated at SCI-Benner Township located at 301 Institution Drive
Bellefonte, Pa 16823 at the time and date of this incident.



         B.           Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                      procedure?

                      ~     Yes

                     •      No

                     D Do not know
         C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?

                     ~      Yes

                     •      No

                     D Donotknow
                     If yes, which claim(s)?
Medical services resulting in Non-Charge.
Medical Services provided. to an inmate during a medical emergency.




                                                                                                                           Pagc6of ll
            Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 10 of 15




  Pro Sc 14 (Rev. 12/16) Complaint for Violation ~fCivil RightJ (Prisoner)



           D.          Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                       concerning the facts relating to this complaint?

                      EJ Yes
                      •      No

                       If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                       other correctional facility?

                       0Yes

                      •      No


          E.          If you did file a grievance:

                       1.    Where did you file the grievance?
I filed the grievance in the State Correctional Institution where the event took
place. I filed an appeal to the Superintendant and I filed a final appeal to the
Secretary's office of Inmate Grievances & Appeals located at Pennsylvania
Department of Corrections 1920 Technology Drive Mechanicsburg, Pa 17050.


                      2.    What did you claim in your grievance?
I claimed that my right to medical attention was in fact denied due to
diliberate indifference. I was not treated properly for my injury for over 11
days of pain and suffering. This was a medical emergency as classified by the
IX)C IS OWTI       policy•


                      3.    What was the result, if any?
All the grievances were upheld and ultimately denied as a result.




                      4.    What steps, if any, did you take to appeal that decision? ls the grievance process completed? If
                            not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)
I appealed all the way to the final appeal which was also denied.




                                                                                                                          Page 7 of II
           Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 11 of 15




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         F.          If you did not file a grievance:

                     1.     If there are any reasons why you did not file a grievance, state them here:

                      N/A



                     2.    If you did not file a grievance but you did infonn officials of your claim, state who you informed,
                           when and how, and their response, if any:

                    N/A



        G.           Please set forth any additional infonnation that is relevant to the exhaustion of your administrative
                     remedies.

                    N/A


                    (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                    administrative remedies.)

VIIL Previous Lawsuits

        The ''three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
        the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
        danger of serious physical injury." 28 U.S.C. § 191S(g).

       To the best of your knowledge, have you had a case dismissed based on this "three strikes rule''?

       •      Yes

       ~No


       If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

                          N/A




                                                                                                                      Page8of JI
           Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 12 of 15




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                     0      Yes

                     filg   No


         B.          If your answer to A is yes, describe each lawsuit by answering questions I through 7 below. (If there is
                     more than one lawsuit, descn'be the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff(s)       N/A
                                                N/___________________________    _
                            Defendant(s)
                                                -'--------------,-----------------
                                                  A
                                                _.;_




                     2.     Court (iffederal court, name the district; ifstate court, name the county and State)
                            N/A

                     3.     Docket or index number
                            N/A
                     4.     Name of Judge assigned to your case

                           N/A
                     5.     Approximate date of filing lawsuit

                           NA
                     6.     Is the case still pending?

                           Oves
                           •    No

                            If no, give the approximate date of disposition.

                     7.     What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)

                             N/A


        C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                     imprisonment?
                     N/A

                                                                                                                       Page9of II
           Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 13 of 15




Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                     D Yes
                     ~       No


         D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      I.    Parties to the previous lawsuit
                            Plaintiff(s)        .=,__....._
                                                 N A _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                            Defendant(s)        N/A
                                                --'-----------------------------
                     2.     Court (iffederal court, name the district; ifstate court, name the county and State)




                           N/A

                     3.     Docket or index number

                               N
                     4. Name of Judge assigned to your case
                             N/A
                     5. Approximate date of filing lawsuit
                             NA
                     6.     ls the case still pending?

                           Dves

                           •     No

                            If no, give the approximate date of disposition    N
                    7.      What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




              N/A




                                                                                                                   Page 10 of 11
           Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 14 of 15




Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, infonnation,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:            J ---._3-i).0
                     Signature of Plaintiff
                    Printed Name of Plaintiff
                    Prison Identification #
                    Prison Address
                                                              ~
                                                              NJ-9867
                                                                                   4
                                                              301 Institution Drive
                                                              Bellefonte                  Pa          16823
                                                                            City            State          Zip Code


        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Address

                                                                            City           State          Zip Code

                    Telephone Number
                    E-mail Address




                                                                                                                      Page JI of 11
     11111111111/llf   fliililll        .b~L
             11 1570 0002 5092 ao44
...___,..7_•__                             clONS
-                        -   vVl""i:r-1- efl




                                               RECEIVED
                                               SCRANTON
           \                                       NOV 12 2020
        =ce-N'-'-
               .w~:t~~~ ~.c, ..BuJl\j'gPER_ ~~:tt.::~
                                                    /'(~) ~-:---
        United States
        =--=          ""I
                  ~ District Court                 0 ~ CLERK
      Middle District of Pennsylvania
      U.S. Post Office and Courthouse
            Scranton, Pa 18501
                                                                   Case 4:20-cv-02112-MWB-DB Document 1 Filed 11/16/20 Page 15 of 15
